Citation Nr: 1533456	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for nerve damage to the right upper extremity/arm.

2.  Entitlement to service connection for nerve damage to the right upper extremity/hand.

3.  Entitlement to service connection for nerve damage to the left upper extremity/arm.

4.  Entitlement to service connection for nerve damage to the left upper extremity/hand.

5.  Entitlement to service connection for nerve damage to the neck.

6.  Entitlement to service connection for nerve damage to the right lower extremity.

7.  Entitlement to service connection for nerve damage to the left lower extremity.

8.  Entitlement to service connection for nerve damage to the back.

9.  Entitlement to an initial evaluation in excess of 20 percent for service-connected low back strain.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran, R.R., and B.G.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in April 2014.  At the hearing, the Veteran testified that he was unemployed and that he could not work because of his service-connected back disability.  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board therefore has jurisdiction over the issue of entitlement to TDIU as part and parcel of the claim for a rating in excess of 20 percent for low back strain.

The issue(s) of entitlement to (1) service connection for nerve damage to the right lower extremity; (2) service connection for nerve damage to the left lower extremity; (3) service connection for nerve damage to the back; (4) an initial evaluation in excess of 20 percent for service-connected low back strain; and (5) TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claimed nerve damage to the right upper extremity/arm is unrelated to service or a service-connected disability.

2.  The Veteran's claimed nerve damage to the right upper extremity/hand is unrelated to service or a service-connected disability.

3.  The Veteran's claimed nerve damage to the left upper extremity/arm is unrelated to service or a service-connected disability.

4.  The Veteran's claimed nerve damage to the left upper extremity/hand is unrelated to service or a service-connected disability.

5.  The Veteran's claimed nerve damage to the neck is unrelated to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nerve damage to the right upper extremity/arm have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for service connection for nerve damage to the right upper extremity/hand have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  The criteria for service connection for nerve damage to the left upper extremity/arm have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

4.  The criteria for service connection for nerve damage to the left upper extremity/hand have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

5.  The criteria for service connection for nerve damage to the neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The record reflects that VA provided the Veteran with the notice required under the VCAA in a June 2010 letter.  

Concerning VA's duty to assist, VA has obtained the Veteran's VA treatment records.  The Veteran has submitted duplicate copies of his service treatment records and private medical records.  VA provided the Veteran with two examinations.  The July 2010 VA examination is inadequate, as the examiner did not fully explain his conclusion.  The January 2013 VA examination, however, is adequate for adjudicatory purposes regarding the issues being decided herein.  The examiner was aware of the Veteran's pertinent medical history and rendered appropriate findings and a medical opinion, which was supported by clinical rationale.  

In April 2014, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the Veteran's claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

Lastly, at the hearing, the Veteran testified he had been denied Vocational Rehabilitation benefits from VA, which would imply that there are outstanding records from the Vocational Rehabilitation office.  However, at the time the Veteran submitted his application for benefits, which was in 1999, he was not service connected for any disability, as evidenced on his application.  See VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, dated August 1999, at item # M (indicating that the nature of the disability was not service connected).  There is a September 1999 document in the file indicating the denial of Vocational Rehabilitation benefits was due to the Veteran not being service connected.  Thus, the Board finds that there are no outstanding records that VA must obtain related to Vocational Rehabilitation benefits.  The Board accordingly finds that VA's duty to assist has been met.  


II.  Secondary Service Connection

The Veteran seeks service connection for nerve damage to his upper extremities and neck, which he claims is secondary to the service-connected low back strain.  The Veteran has not claimed, and the record does not otherwise indicate, that he sustained a neck injury or incurred nerve damage to the neck or upper extremity(ies) during service.  Therefore, the Board's analysis below will be focused on secondary service connection.  After a review of the evidence of record, the Board concludes that the criteria for service connection on a secondary basis are not met.

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence shows that the Veteran has been diagnosed with cervical myelopathy, which impacts his upper extremities.  Thus, element (1), a current disability, has been met as to each disability.  

Additionally, the Veteran is service connected for low back strain.  Therefore, element (2), a service-connected disability, has been met as to each disability.

The crux of this case rests on whether there is a relationship between the cervical myelopathy and the service-connected low back strain.  As stated above, the July 2010 VA examiner did not provide a rationale for the conclusions that he reached, and therefore the Board has accorded no probative value to the medical opinion.  In the January 2013 VA examination report, the examiner, a neurologist, explained that the cervical myelopathy was not related to the Veteran's service-connected low back disability because a lumbar spine disability "anatomically would not cause these myelopathic findings."  He further explained that there was a "complete lack of anatomical correlation" between cervical myelopathy and the lumbar spine.  The Board accords this medical opinion high probative value.  The examiner had an opportunity to examine the record, review the evidence, and provide a rationale for his conclusions.  There is no competent evidence to refute this medical opinion.

The Veteran has submitted articles addressing the narrowing of the spine and how it can impact a person's extremities.  These articles do not refute the conclusion made by the VA neurologist about there being a lack of correlation between the cervical spine and the lumbar spine.  One of the articles discusses lumbar spinal stenosis, which is not a disability for which the Veteran is service connected.  Regardless, the articles do not provide evidence that is specific to the Veteran and his service-connected disability.  Therefore, these articles are not probative to the Veteran's claims that are being decided herein.

In summary, the preponderance of the evidence is against the claims of entitlement to service connection for nerve damage of the upper extremities, which includes the arms, hands, and neck.  Service connection for these conditions is therefore denied.


ORDER

Service connection for nerve damage to the right upper extremity/arm is denied.

Service connection for nerve damage to the right upper extremity/hand is denied.

Service connection for nerve damage to the left upper extremity/arm is denied.

Service connection for nerve damage to the left upper extremity/hand is denied.

Service connection for nerve damage to the neck is denied.


REMAND

The Board finds that additional development is warranted for the remaining claims on appeal involving nerve damage to the lower extremities and lumbar spine, a higher rating for low back strain, and TDIU.  

I.  VA treatment records

The Veteran receives regular treatment at VA, and updated records should be obtained. 

II.  Social Security Administration (SSA) records

In the Veteran's claim for pension benefits, he reported he had applied for Social Security disability benefits.  The Veteran had sought pension benefits for residuals of injuries he sustained in a February 1989 motor vehicle accident, which, at that time, he claimed included his low back.  See VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension, received July 1998, at item # 8 (requesting what injuries were sustained with the Veteran including "broken back (multiple compression fractures)").  Thus, it would appear that one of the disabilities for which the Veteran sought SSA benefits involved the low back, which is now service connected.  These records are relevant to the issues on appeal, and an attempt to obtain them should be made.

III.  VA Examination 

In a December 2012 Decision Review Officer (DRO) Informal Conference Report, the DRO stated that he and the Veteran had discussed the Veteran's claims and that they agreed to schedule the Veteran for new VA examinations in connection with his claims, as the Veteran felt that the 2009 and 2010 VA examinations were inadequate.  The record shows that the Veteran did not report for the orthopedic examination scheduled in March 2013.  In the April 2013 Statement of the Case (SOC), the DRO informed the Veteran that he had not appeared for the scheduled examination and that such examination may have provided evidence that was material to the Veteran's claim.  The DRO added that the Veteran had not provided evidence of good cause for his failure to report nor had he requested that the examination be rescheduled.  

Since the April 2013 SOC, the Veteran still has not provided an explanation for his failure to report for the orthopedic examination nor has he expressed a willingness to report for a new VA examination.  However, the Board finds that the Veteran should be given another opportunity to report for a VA examination.  At the April 2014 Board hearing, the Veteran's testimony indicated a worsening in his symptoms, and thus it is even more important for the Board to have more recent clinical findings pertaining to the low back strain.

IV.  Social and Industrial Survey

A Social and Industrial Survey would be helpful in determining how the Veteran's service-connected disability affects his employability.  The same should be obtained on remand.

V.  Inextricably Intertwined Claims

The claims for service connection involving nerve damage to the back and the lower extremities are inextricably intertwined with the claim for increase for the low back strain.  Thus, these claims must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records generated since April 2013 from the VA Medical Center in Portland and the clinic in Salem.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran. 

2.  Request all documents pertaining to the Veteran's application for SSA disability benefits, including the medical records considered in deciding the claim.  If the records are unavailable, such unavailability must be documented in the file.

3.  After the above development is completed, schedule the Veteran for an examination to determine the current nature and severity of his service-connected low back strain.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination, perform any necessary testing, and specifically comment as to the impact of the Veteran's service-connected back disability on his employability.  

All examination findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide the requested opinion regarding the impact of the Veteran's service-connected back disability on his employability without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the above development is completed, schedule the Veteran for a Social and Industrial Survey.  The claims file must be made available to, and reviewed by, the social worker.  The Social Worker is informed that the Veteran is service connected for low back strain only.  The AOJ should inform the Social Worker if additional compensation benefits are being awarded for a lower extremity or lower extremities as a result of this remand.

A complete employment history of the Veteran should be obtained, inclusive of the last date of full-time and/or part-time employment.  An assessment of the Veteran's day-to-day functioning should be made.

The Veteran has reported working in construction and for a landscape company and a corporation.  See June 1995 private medical record from Dr. C.H.  He also reported owning his own store.  See id.; see also February 1996, VA Form 21-526, Veteran's Application for Compensation or Pension at items # 22B & 24.  He reported he was a bricklayer, worked in corrections, and was a bounty hunter.  See October 2004 VA treatment record.  The Veteran also reported that he owned a construction company building fences, which he supervised but did not do the actual manual labor.  See August 2009 VA examination report.  

As to education, the Veteran completed high school and reported attending Sierra College and Academy of Business College but did not get a degree from either institution.  See June 1995 private medical record from Dr. C.H.  

The social worker is requested to answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, and without consideration of his age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that, if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background.

A report of the opinion should be prepared and associated with the claims file.  dhacheyA comprehensive rationale must be provided for all opinions rendered.

If the social worker cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


